UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6246




In Re:   MICHAEL ALLEN KOKOSKI,




                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                          (5:02-cv-01254)


Submitted:   June 6, 2007                   Decided:   June 19, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Allen Kokoski, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Allen Kokoski petitions for a writ of mandamus

seeking an order compelling the district court to act on post-

judgment motions.    We deny the petition.

          The party seeking mandamus relief carries the heavy

burden of showing that he has “no other adequate means to attain

the relief he desires” and that his right to such relief is “clear

and indisputable.”    Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.

33, 35 (1980) (citations omitted); In re: First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988); In re: Beard, 811 F.2d

818, 826 (4th Cir. 1987) (citing Kerr v. United States Dist. Court,

426 U.S. 394 (1976)).

          Because the district court disposed of every motion

Kokoski filed, there is nothing for this court to do. Accordingly,

we deny the petition for writ of mandamus.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                   PETITION DENIED




                                - 2 -